MERRILL, Justice.
Petition for writ of certiorari to the Court of Appeals, which struck petitioner’s application for leave to seek a writ of error coram nobis without an opinion.
We have uniformly held that in the absence of an opinion by the Court of Appeals, we had nothing to review. Crawford v. State, 276 Ala. 98, 159 So.2d 457, and cases there cited. This rule does not preclude us from reviewing a decision of that court where a constitutional question is involved. Espey v. State, 263 Ala. 207, 82 So.2d 270; State v. Parrish, 242 Ala. 7, 5 So.2d 828.
Petitioner does allege constitutional grounds as conclusions but the conclusions are not properly supported by any evidence, affidavits or understandable statements. Ex parte Williams, 268 Ala. 535, 108 So.2d 454; Phillips v. State, 42 Ala.App. 64, 152 So.2d 148, cert. denied 275 Ala. 698, 152 So.2d 150. Ex parte Burton, 42 Ala.App. 91, 153 So.2d 254; Application of Hodge, 9 Cir., 262 F.2d 778(6). The petition does not adequately present reviewable questions.
As we predicted in Ex parte Gandy, ante p. 279, 161 So.2d 483, the instant application is Gandy’s sixth unmeritorious application to this court arising out of his original conviction of the offense of robbery and his. sentence of ten years in the penitentiary on February 14, 1961.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.